Name: Council Decision (CFSP) 2016/2239 of 12 December 2016 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces
 Type: Decision
 Subject Matter: international security;  Africa;  cooperation policy;  European construction;  defence
 Date Published: 2016-12-13

 13.12.2016 EN Official Journal of the European Union L 337/16 COUNCIL DECISION (CFSP) 2016/2239 of 12 December 2016 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 February 2010, the Council adopted Decision 2010/96/CFSP (1) establishing an EU military mission to contribute to the training of Somali security forces. (2) On 16 March 2015, Council Decision (CFSP) 2015/441 (2) amended Decision 2010/96/CFSP and extended the EU military mission until 31 December 2016. (3) Following the 2016 Strategic Review, the mandate of the EU military mission should be extended until 31 December 2018. (4) In accordance with Article 5 of Protocol No 22 on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this mission. (5) Decision 2010/96/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/96/CFSP is amended as follows: (1) in Article 10, the following paragraph is added: 6. The financial reference amount for the common costs of the EU military mission for the period from 1 January 2017 until 31 December 2018 shall be EUR 22 948 000. The percentage of the reference amount referred to in Article 25(1) of Decision (CFSP) 2015/528 (*1) shall be 0 %. (*1) Council Decision (CFSP) 2015/528 of 27 March 2015 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) and repealing Decision 2011/871/CFSP (OJ L 84, 28.3.2015, p. 39).;" (2) in Article 12, paragraph 2 is replaced by the following: 2. The mandate of the EU military mission shall end on 31 December 2018.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 December 2016. For the Council The President F. MOGHERINI (1) Council Decision 2010/96/CFSP of 15 February 2010 on a European Union military mission to contribute to the training of Somali security forces (OJ L 44, 19.2.2010, p. 16). (2) Council Decision (CFSP) 2015/441 of 16 March 2015 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces (OJ L 72, 17.3.2015, p. 37).